Citation Nr: 0630528	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a kidney disorder, 
claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for stomach problems, 
claimed as due to exposure to ionizing radiation.

5.  Entitlement to service connection for loss of teeth, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1958 to October 1963.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating June 
2001 and August 2004 decisions by the Waco RO.  The veteran 
had also appealed a denial of service connection for 
tinnitus.  An April 2005 rating decision granted service 
connection for tinnitus.  Consequently, that matter is not 
before the Board.  In August 2006, a videoconference hearing 
was held before the undersigned.  A transcript of the hearing 
is of record.

The matters of entitlement to service connection for a 
stomach disorder, a kidney disorder, loss of teeth, and 
diabetes mellitus are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if any action on his part is required.  


FINDING OF FACT

The veteran does not have a right ear hearing loss disability 
by VA standards.





CONCLUSION OF LAW

Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a April 2001 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.   He 
was provided additional notice (including to submit relevant 
evidence in his possession) via January 2004 and March 2006 
follow-up letters.  A March 2006 letter provided notice 
regarding ratings and effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).    A 
May 2002 statement of the case (SOC) and June 2004, April 
2005, February 2006, and April 2006 supplemental SOCs (SSOCs) 
notified him of what the evidence showed, of the governing 
legal criteria, of the basis for the denial of the claim.  As 
the veteran has received all critical notice, and has had 
ample opportunity to respond/supplement the record after 
notice was given, he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.

The veteran's service medical records are associated with the 
claims file, as are VA treatment records.   The veteran has 
been afforded a VA examination in conjunction with this 
claim.   He has not identified any pertinent, evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  

II. Factual Background

The veteran's service medical records contain no mention of 
complaints, findings, or diagnosis of right ear hearing loss.  
On service separation examination, audiometry revealed that 
puretone thresholds, in decibels, were (ASA values have been 
converted to ISO values for consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
0
LEFT
/
/
/
/
/

VA audiometry in April 1995 revealed puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
25
20
LEFT
/
/
/
/
/
On VA audiological evaluation in June 1995, the veteran 
complained of right ear high-frequency hearing loss.  He 
reported that he noticed a gradual decrease in right ear 
hearing over the past few years.  Puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
20
LEFT
/
/
/
/
/

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner indicated that right 
ear hearing was within normal limits.  

On VA audiological evaluation in November 2004, the examiner 
noted that the veteran's right ear hearing on enlistment and 
separation was normal at 500 to 4000 Hz, showing that no 
right ear hearing loss was incurred in service.  The examiner 
also noted that right ear hearing was normal in June 1995, 
long after separation.  The current puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
/
/
/
/
/

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner noted that right ear 
hearing was within normal limits from 500 to 4000 Hz and that 
there can be no service connection for the right ear in the 
absence of right ear hearing impairment.  

At the August 2006 videoconference hearing, the veteran 
testified that he believed he had hearing loss due to being a 
firefighter in the Air Force.  His hearing had not been 
tested since a November 2004 VA examination.  



III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Sensorineural hearing loss (as organic disease of the nervous 
system) is a chronic disease which may be service connected 
on a presumptive basis if manifested to a compensable degree 
in the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold matter that must be addressed here (as in any 
claim seeking service connection) is whether the claimant now 
has the disability for which service connection is sought.  
Without current disability there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As noted above, hearing loss disability is defined 
by regulation.  See 38 C.F.R. § 3.385.  The veteran has had 
several audiometric studies (inservice and postservce), none 
of which produced findings reflecting a right ear hearing 
loss disability as defined.  The veteran's belief that he has 
bilateral hearing loss due to events in service is not 
competent evidence, as he is a layperson, untrained in 
establishing a medical diagnosis or determining medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Without a showing of current right ear hearing loss 
disability the veteran has not satisfied the threshold legal 
requirement for establishing service connection.  Hence, the 
claim must be denied.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

At the August 2006 videoconference hearing, the veteran 
testified that Dr. G., a VA physician, told him that his 
disabilities were related to radiation exposure and that this 
would be noted in recent treatment records.  As VA treatment 
records are constructively of record, they must be secured.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

In April 2004, in response to VCAA notice, the veteran 
indicated that he had additional information or evidence to 
give VA to substantiate his claims.  Since he has not yet 
submitted such evidence/information, it must be sought, along 
with any outstanding records of treatment the veteran 
received for the disabilities at issue.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the claims 
file all records of treatment the veteran 
has received for his stomach and kidney 
problems, diabetes, and loss of teeth at 
the El Paso VAMC since June 2001.

2.  The veteran should be advised to 
submit all evidence in his possession 
pertinent to the claims.  He should also 
be asked to identify all sources of 
treatment he has received for the 
disabilities at issue.  With his 
assistance (providing any necessary 
release forms) the RO should obtain 
complete treatment records from all 
identified sources.  The RO should review 
the additional evidence received, and 
arrange for any further development 
suggested.

4.  The RO should then readjudicate these 
claims.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


